Exhibit 10.2 PROMISSORY NOTE AMOUNT: $7,000 DATE: November 4, 2010 For value received, the terms of this Promissory Note (the "Note") dictate that YesDTC, Inc. (the "Borrower") promises to pay to the order of Joseph Noel (the "Lender"), maintaining an address at 300 Beale Street, Suite 613, San Francisco, CA 94105 (the Lender's address), the principal sum of Seven Thousand Dollars ($7,000) in U.S. currency (the "Principal Amount"). Use of Proceeds: Proceeds from the value received of this Note shall be used by the Borrower to fund working capital. Interest: Interest on the Principal Amount shall be equal to 10.0% per annum. This amount shall be determined on a pro rata basis for any monthly or fractional basis thereof. Interest is not compoundable and may be paid monthly or in full at the end of the Borrowing Period. Terms of Repayment: The entire Principal Amount shall be fully paid by the Borrower to the Lender on or before February 15, 2011 or within ninety days (90 days) from the date of this Note (the "Borrowing Period"). All or any part of the Principal may be prepaid at any time and from time to time without penalty. This Promissory No between the Borrower and Lender is signed and dated as per below. /s/ Joseph Noel 11-4-10 The Borrower Date: /s/ Joseph Noel 11-4-10 The Lender Date:
